UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7606


WILLIAM STAPLES,

                    Petitioner - Appellant,

             v.

WARDEN TERRY O’BRIEN, Warden at USP Complex,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:16-cv-00018-JPB-JES)


Submitted: June 28, 2018                                      Decided: October 19, 2018


Before GREGORY, Chief Judge, AGEE and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


William Staples, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Staples, a federal prisoner, appeals the district court’s order denying his

28 U.S.C. § 2241 (2012) habeas petition in which Staples sought to challenge his 200-

month sentence, which was imposed pursuant to the Armed Career Criminal Act. See 18

U.S.C. § 924(e) (2012). The district court determined that Staples was unable to so

challenge his sentence under the savings clause of 28 U.S.C. § 2255(e) (2012). At the

time it rendered this decision, the district court did not have the benefit of our recent

ruling in United States v. Wheeler, 886 F.3d 415 (4th Cir.), petition for cert. filed, No. 18-

420 (U.S. Oct. 4, 2018), in which we held that an inmate may, under certain

circumstances, challenge the legality of his sentence in a § 2241 petition. Accordingly,

we vacate the district court’s order and remand this case for further consideration in light

of Wheeler. On remand, the district court should also independently evaluate whether the

prior convictions that supported Staples’ armed career criminal designation remain viable

predicates after the Supreme Court’s ruling in Johnson v. United States, 135 S. Ct. 2551

(2015). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                              2